Citation Nr: 0825861	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-35 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) with panic attacks, fear of flying, and 
claustrophobia.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1969.  He received several awards and commendations 
to include the National Defense Service Medal and Vietnam 
Service Medal.  His military occupational specialty was 
Aviation Administration Man.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

There is no competent diagnosis of PTSD.  


CONCLUSION OF LAW

Service connection for PTSD with panic attacks, fear of 
flying, and claustrophobia is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's assertion that he has 
PTSD and that it is related to his service with the United 
States Navy from November 1965 through.  Specifically, the 
veteran maintains that he was onboard the USS Enterprise when 
it caught fire in January 1969 and suffers from psychological 
impairment due to this experience.    

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).   Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).




Analysis

Service personnel records confirm that the veteran was a 
witness to the January 1969 fire aboard the USS Enterprise.  
However, the veteran's service medical records are negative 
for any indication of a psychiatric disorder.

During his enlistment examination, the veteran denied 
frequent trouble sleeping, frequent or terrifying nightmares, 
and depression or excessive worry. His psychiatric system was 
found to be normal.  Subsequent examinations also showed a 
normal psychiatric system and the veteran again denied 
frequent trouble sleeping, frequent or terrifying nightmares, 
and depression or excessive worry.  At the veteran's 
separation examination the examiner reported a normal 
psychiatric system.  

The first medical evidence of any indication of psychiatric 
distress are private medical records from the veteran's 
employer dated in 1973.  The veteran reported feeling coming 
unstrung.  His wife was about to deliver, and he reported 
having the shakes.  The physician noted the veteran may need 
counseling.  Later that year, an entry shows that the veteran 
had some emotional problems.  In 1982, he reported a fear of 
flying, which he stated had been present since his service in 
Vietnam.

The first diagnosis of a psychiatric disorder, however, was 
not until January 1987, when a private treatment report from 
the veteran's employer revealed complaints of increasing 
stress due to changes in his job.  He described an increasing 
workload, more stringent time limits, overtime, and problems 
with budgeting in relation to his work.  The physician 
diagnosed adjustment disorder with mixed emotional response.  
Subsequent diagnoses included mixed anxiety depressive 
reaction, neuroses, and bipolar disorder.

The veteran was afforded a VA psychiatric examination in 
April 2006.  During this examination the veteran described 
several incidents that caused him stress in service, 
including witnessing the fire on the USS Enterprise in 
January 1969.  The examiner noted that this stressor had been 
conceded by VA but stated that the veteran did not meet the 
diagnostic criteria for a diagnosis of PTSD.  The examiner 
diagnosed the veteran with anxiety disorder (not otherwise 
specified) with features of obsessive compulsive disorder.  
This examiner did not review the veteran's claims folder.    

Subsequently, the veteran requested a new VA psychiatric 
examination, arguing that the April 2006 examiner spent less 
than one hour with him and did not adequately diagnose his 
psychiatric disorder.  The veteran was scheduled for a second 
VA examination for October 2006 but failed to report stating 
that he did not want to be seen.  The veteran was scheduled 
for a third VA examination for August 2007 but once again 
failed to report adamantly stressing that he was not 
interested in being seen.   

In this case, the Board finds that service connection for 
PTSD is not in order.  There is no evidence of a diagnosis of 
PTSD in the claims folder.  The April 2006 VA examiner found 
that the veteran did not meet the diagnostic criteria for 
PTSD.  While the veteran was scheduled for two subsequent VA 
psychiatric examinations in October 2006 and August 2007, the 
veteran failed to report.  Also, there is no evidence of a 
diagnosis of PTSD in any of the veteran's private treatment 
records dated from February 1970 through November 1990.  As 
was stated earlier, current disability is required in order 
to establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran's claim for service connection implicitly includes 
the assertion that he has PTSD, but his personal opinion as a 
lay person not trained in medicine is not competent evidence 
needed to establish a diagnosis of PTSD or its relationship 
to service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.   

As there is no competent diagnosis of PTSD, it is unnecessary 
to discuss the veteran's claimed stressors or his combat 
status.  Accordingly, the Board finds that service connection 
for PTSD with panic attacks, fear of flying, and 
claustrophobia is not warranted. 38 U.S.C.A. § 5107(b).



Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, the 
veteran was subsequently informed of these provisions by 
letter dated in March 2006 and the claim was readjudicated in 
an October 2006 statement of the case and April and August 
2007 supplemental statements of the case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining private medical evidence, afforded the veteran 
physical examinations, and afforded the veteran the 
opportunity to give testimony before the Board, although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

The RO attempted to provide additional psychiatric 
examinations in October 2006 and August 2007 but the veteran 
failed to report to these scheduled examinations, stating 
that he did not wish to be seen.  The duty to assist is not a 
one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); 
see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran 
cannot passively wait for help from VA). Thus VA is not 
required to provide any more assistance to him with regard to 
obtaining another VA psychiatric examination.  See also 
38 C.F.R. § 3.655; Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for PTSD with panic attacks, fear of 
flying, and claustrophobia is denied.



____________________________________________
L.J. BAKKE-SHAW
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


